Citation Nr: 0731219	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  00-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to a rating in excess of 50 percent for toxic 
psychosis with headaches.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Jonathan Mangold, Ph.D




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1999 and January 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied the veteran's claim for an increased 
rating for toxic psychosis with headaches, and denied his 
claim for service connection for schizophrenia.  In April 
2007, the veteran testified before the Board at a hearing 
that was held at the RO.  The Board remanded the claims for 
additional development in February 2005, May 2006, and March 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

At his April 2007 hearing before the Board, the veteran 
disagreed with the January 2007 denial of his claim for 
service connection for schizophrenia.  This disagreement is 
accepted as a valid notice of disagreement.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (holding that a statement made 
during a personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).  It does not appear from a 
review of the claims folder that the veteran has been issued 
a statement of the case on this issue.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The issue of service connection for schizophrenia 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the veteran's claim of entitlement to an 
increased rating for toxic psychosis with headaches, the 
Board finds that this claim is inextricably intertwined with 
the veteran's pending claim for service connection for 
schizophrenia, in that the veteran is arguing that his toxic 
psychosis is more appropriately diagnosed as schizophrenia, 
and the resolution of the claim for service connection might 
have bearing upon the claim for an increased rating.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a statement of the case 
on the issue of entitlement to service 
connection for schizophrenia.  He 
should be informed of his appeal 
rights.

2.  Then, readjudicate the veteran's 
claim for an increased rating for toxic 
psychosis with headaches.  If any 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow an appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



